                                                                                      ~IL~C
                                                                                                    ~'JRT
                                                                          C LERK. iJ.S ^'c~~"^''T ~
     1
     2
                                                                       CENTRAL DISTRICT OF CALIrORNIA
     3                                                                 BY    ;\               DEPUTY

     4
     5
 6                                  UMTED STATES DISTRICT.CQURT
     7                            CENTRAL DISTRICT OF CALIFORNIA
 8
         I UNITED STATES OF AMERICA,
 9
 io                                       Plaintiff,       S CASE NO. 2:15?- ~''1"S -03a~r~~~y
 ii                               ~.
 12                                                          ORDER OF DETENTION
 13 RODE-I►Z~Cx ~QTL 1-1~NtL~~
 14                                       Defendant.
15
16                                                           I.
17             A. (X~       On motion of the Government in a case allegedly involving:
18'                 1. ()      a crime_ of violence.
19                 2. ()      an offense with maximum sentence of life imprisonment or death.
20                 3, (~Q     a narcotics or controlled substance offense with maximum sentence
21                            often or more years .
22                 4. ()      any felony -where the defendant has been convicted. of two or more
23                            prior offenses described above.
24                 5. O       any felony that is not otherwise a crime of violence that involves a
25                            minor victim, or possession or use of a firearm or destructive device
26                            or any other dangerous weapon, or a failure to register under 18
27                            U.S.0 § 2250.
28           B. (~         On motion by the Government / ( ) on Court's own motion, in a case

                                    ORDER OF DETENTION AFTER E~ARING (18 U.S.C. §3142(1))

         CR-94 (06107)                                                                                      Page 1 of 4
     1                       allegedly involving:
     2            (
                  ~          On the further allegation by the Government of•
     3              1. ~(}      a serious risk that the defendant will flee.
  4                2.() a serious risk that the defendant will:
  5                     a.()obstruct or attempt to obstructjustice.
 6                      b.()threaten, injure, or intimidate a prospective witness or juror or
 7                              attempt to do sa
 8             C. The Government~ is/()is not entitled to a rebuttable presumption that no
 9                 condition or combination ofconditions will reasonably assure the defendant's
 10                appearance as required and the safety ofany person or the community.
 11
12                                                          II.
 13           A.~)           The Court finds that no condition or combination ofconditions will
14                        reasonably assure:
15'                1. ~jC)     the appearance ofthe defendant as required.
16                      (~     and/or
17                2. (7c)      the safety of any person or the community.
18            B.(~Q       The Court finds that the defendant has not rebutted by sufficient
19                        evidence to the contrazy t,~ie presumption provided by statute.
20
21                                                         III.
22            The Court has considered:
23           A. the nature and circumstances ofthe offenses)charged,including whether the
24                offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
25                victim or a controlled substance, firearm, explosive, or destructive device;
26           B. the weight ofevidence against the defendant;
27           C. the history and characteristics ofthe defendant; and
28           D. the nature and seriousness ofthe danger to any person or to the community.

                                    ORDER OF DETENTION AFI'~R HEARING(18 U.S.C.~314E(1))                 I

         CR-94(06/07)                                                                       Pege 2 of4
     1                                                           ~~~

     2         The Court also has considered all the evidence adduced at the hearing and the
     3         arguments and/or statements of counsel, and the Pretrial Services
  4            ReportJrecommendation.
  5
  6                                                              1~~
  7            The Court bases the foregoing findings)on the following:
  8            A.() As to flight risk:                ~~.~a ~ 'E''S (Jl i vr ~.•~ ar~cr.~.~ ',
  9            Ci G ~c     d-' /.e   QC> l(,Q           v      1 CIG~✓, ~               V nC_ ~      Q Cil~   N[

 10          Ll` ~~~] 4"~G!/~"C 6 tF' C I~ 1 /~''~ t.n sw I l~d'~'i(~.r.~ ~.+ ~ 1 l e   dn   ~C.(   ~!'

 11

 12
 13
 14
 15
 16           B.() As to danger:                       Q✓~~, ~           r ~~-     ~ ~UH       Gin V i c,+'► v:-sr.
17
18
19
20
21
22
23
24                                                             VI.
Phil          A. ()         The Court finds that a serious risk exists that the defendant will:
26                       1. ()obstruct or attempt to obstruct justice.
27                       2. ()attempt to/ ( )threaten, injure or intimidate a witness or juror.
28

                                      ORDER OF DETEIV7'ION AFTER REARING (18 U.ac. ~ias~~~~

         CRA4 (06/07)                                                                                     Page 3 of 4 ~
     1         B. The Court bases the foregoing fmding(s)on the following:
     2
     3
  4
     S
     G7
  7
  8
 9                                                      VII.
 10
 11            A.IT IS TI~REFORE ORDERED that the defendant be detained prior to trial.
 12           B. IT IS FURTT~R ORDERED that the defendant be committed to the
 13                custody ofthe Attorney General for confinement in a corrections facility
14                 separate, to the extent practicable, from persons awaiting or serving
IS                 sentences or being held in custody pending appeal.
16            C. IT IS FURTI-~R ORDERED that the defendant be afforded reasonable
17                 opportunity for private consultation with counsel.
18            D. IT IS FURTHER ORDERED that, on order ofa Court ofthe United States
19                or on request ofany attorney for the Government,the person in charge of
20                the corrections facility in which the defendant is confined deliver the
21                defendant to a United States marshal for the purpose ofan appearance in
22                co~}nection with a court proceeding.
23
24
25
26 DATED: ~~`~~`~l
                 ~
27                                                               STATES MACyISTRATE JUDGE
28

                                 ORDER OF DETENTION AFCER HEARING(1B U.SC.X3142(1))

         CR-94(06/07)                                                                       Psge 4 of4
